Citation Nr: 1243919	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  07-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for nerve damage of the right leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to December 1991 and from January 2004 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied service connection for nerve damage to the right leg (in pertinent part).  

In October 2007, the Veteran testified before a hearing officer at the Nashville RO.  In October 2008, the Veteran testified at a Board hearing in Washington, D.C.  Transcripts of both hearings are associated with the claims folder.  

In March 2009 and February 2012, the Board remanded the Veteran's claim for additional development.  Following the most recent development, the Veteran was issued a supplemental statement of the case (SSOC) in October 2012.  Thereafter, this matter was returned to the Board.  

As will be discussed in further detail below, this appeal is being REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2012, the Board remanded the Veteran's claim to the AMC as a result of newly submitted evidence from the Veteran.  The Board specifically requested an addendum opinion as to whether any right leg nerve damage was due to service or a service-connected disability.  

In response to the Board's February 2012 remand request, a disability benefits questionnaire (DBQ) was completed in April.  In the DBQ, it is noted that the examiner contacted the Veteran by phone and clarified the Veteran's complaint of pain, numbness, and tingling in the right thigh above the knee.  In light of the Veteran's symptoms, the examiner had the Veteran undergo an additional EMG/NCV study through a non-VA neurology service.  The report of that study, also dated in April 2012, notes the lack of any finding of right lumbar radiculopathy.  However, it was reported that, 

The [Veteran's] numbness falls within the distribution of the lateral femoral cutaneous nerve which is a difficult nerve to get at from an electrodiagnostic standpoint.  That nerve, however, does not supply any musculature and, as noted, there are no signs particularly of an L2-3 radiculopathy.  The [Veteran's] complaints may be consistent with meralgia paresthetica.  Clinical correlation is recommended.  

Following receipt of the April 2012 EMG/NCV study, the examiner completed the DBQ.  In doing so, she checked the box indicating the "claimed condition" was less likely than not proximately due to or the result of the Veteran's service-connected condition (presumably the service-connected degenerative disc disease of the lumbar spine).  The rationale for the examiner's opinion consisted of listing the findings of the April 2012 EMG/NCV study, the findings of the December 2010 MRI study, and her notes of her phone conversation with the Veteran.  There was no discussion or opinion as to whether any right leg nerve disability was related to service.  Private treatment records dated in June 2004 and January 2005, which is during the Veteran's active military service, reflect complaints of bilateral lower extremity numbness and paresthesias.    The Board is not satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


Finally, it appears that the Veteran's treatment is conducted through the VA Medical Center (VAMC) in Mountain Home, Tennessee.  VA treatment records associated with the claims folder (to include the Veteran's Virtual VA electronic file) are dated no later than December 2011.  Thus, pertinent treatment records from the VAMC Mountain Home, dated from December 2011, should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to obtain and associate with the claims file all treatment records from the VAMC Mountain Home, dated from December 2011 to present.  

2.  After completion of the above, the claims file should be reviewed by a physician to determine whether it is more likely than not (i.e., probability greater than 50 percent), that any diagnosed nerve impairment of the right lower extremity, to include meralgia paresthetica, had its clinical onset during service or is otherwise related to service, or is a manifestation of service-connected disability (eg. radiculopathy from lumbar disc disease).  A complete rationale should be given for all opinions and conclusions expressed.  If the physician deems it necessary, another VA examination should be accomplished and/or additional testing should be done.  

3.  Following the development above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided an SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


